Citation Nr: 0900229	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The appellant was a member of the Massachusetts Army National 
Guard from October 1967 to March 1973 and had verified 
periods of active duty for training (ACDUTRA) from June 1967 
to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006 rating decision in which the RO in 
Boston, Massachusetts denied entitlement to service 
connection for defective hearing, and denied service 
connection for tinnitus.  (The Board notes that the veteran's 
claims file was transferred to the jurisdiction of the RO in 
Providence, Rhode Island).

In October 2006, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in October 
2007, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2007.

In October 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.






REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

The veteran contends that he has bilateral hearing loss and 
tinnitus due to noise exposure during service.  There is no 
evidence of bilateral hearing loss as defined in 38 C.F.R. § 
3.385, or tinnitus in service.  However, the absence of in- 
service evidence of hearing loss is not fatal to a claim for 
that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) and 
a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensely v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, service connection may be 
granted for tinnitus or other disability diagnosed post- 
service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d). 

Post-service VA treatment records include findings of left 
and right ear hearing loss, to an extent recognized as a 
disability for VA purposes, as defined in 38 C.F.R. § 3.385.  
Post-service VA treatment records also include findings of 
tinnitus.

As noted above, the veteran contends that he has bilateral 
hearing loss and tinnitus due to in-service noise exposure.  
The veteran is competent to assert the occurrence of in-
service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

A private physician who examined the veteran in October 2006 
opined that it was more likely than not that the veteran's 
hearing loss and tinnitus was caused by noise exposure to 
military weapons discharge.  Although this opinion suggests a 
relationship between current hearing loss and tinnitus and 
in-service noise exposure, however, this opinion was not 
based on thorough review of the record.  

Additionally, the veteran underwent a VA audiological 
evaluation in connection with his claimed defective hearing 
and tinnitus in September 2007.  The audiologist (a non- 
physician) opined that it was as least as likely as not that 
the veteran's hearing loss and tinnitus were effected to some 
degree by noise exposure and the normal aging process.  As 
this opinion attributes the veteran's hearing loss and 
exposure to his active duty as well as the normal aging 
process, it is an insufficient medical opinion as to 
etiology.  

Hence, another VA examination and medical opinion is needed 
to resolve the claims on appeal.  The Board notes that, 
during the October 2008 hearing, the veteran indicated his 
willingness to report to a VA examination to obtain a medical 
opinion from an ear, nose, and throat physician, if needed.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an otolaryngologist (ENT physician), at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claims (as the original 
claims for service connection will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims remaining on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its letter to the veteran meets the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims for service connection on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for hearing 
loss and tinnitus.  The RO should explain 
the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
regards disability rating and effective 
date, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA ENT examination, by an 
otolaryngologist (ear, nose, and throat 
physician), at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, whether the 
veteran currently has bilateral hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include claimed 
in-service noise exposure.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus in light of all 
pertinent evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

